Sharpstein, J., dissenting.
I dissent. In one part of the charge of the court this language occurs:—
“ The guilt of the prisoner rests upon evidence of his own declarations, also evidence tending to show that the dead body of the deceased was found with marks of violence and wounds upon it, and other circumstances tending to connect the defendant with the cause of her death.
“ The conclusion that the prisoner is the person who committed the murder, from all the facts and circumstances surrounding the killing, is a result of a process of reasoning which men exercise in almost every department of society, and in the practical affairs of life and experience.”
If we assume, as I think we must, that the jury attached to this language the meaning which men ordinarily attach to it, I cannot see how we can escape the conclusion that the appellant is entitled to a new trial.
The Constitution (art. vii. § 19) declares that “judges shall not charge juries with respect to matters of fact, but may state the evidence and declare the law.”
In this case the jury were told that the guilt of the prisoner rested upon evidence of his own declarations, and upon evidence tending to show other material facts and circumstances. And then the jury were informed that the conclusion that the prisoner was the person who committed the murder, from all the facts and circumstances surrounding the killing, was the result of a certain process of reasoning. The jury were certainly warranted in inferring from this that the court knew that somebody had arrived at that conclusion, and was familiar with the process by which it had been reached.
*469The court stated conclusions not facts, It told the j ary what the guilt of the prisoner rested on, aild by what process of reasoning the conclusion that he was the person who committed the murder was reached.
If an error of this kind could be cured by giving other instructions which were free from error, it would seem to follow that no judgment could be reversed for errors in the charge of the court unless the entire charge was erroneous, which would rarely if ever occur in trials for murder, as the greater part of the charge usually given in such cases has become, as it were, stereotyped.
I think the judgment shouki be reversed.
Petition for rehearing denied.